DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11-20 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 11 recites limitations directed to or encompassing fluid or tissue at a target site in a patient (lines 18 and 21-22) because it does so without using the phrase “configured to”.
Claims 12-18 are rejected to for being dependent on claim 19 and for failing to remedy the deficiencies of claim 11.
Claim 19 recites limitations directed to or encompassing fluid or tissue at a target site in a patient (lines 21-22 and 25) because it does so without using the phrase “configured to”.
Claim 20 is rejected to for being dependent on claim 19 and for failing to remedy the deficiencies of claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US PG Pub 2015/0051613) in view of Chin et al. (US PG Pub 2018/0126161).
Regarding claims 11, 17, Schmidt et al. discloses an implantable medical device (IMD) comprising: a subassembly 10 comprising: a first housing 12, the first housing being elongated (fig. 3), substantially sealed, and electrically conductive ([0026]); electronic circuitry within the first housing, the electronic circuitry coupled to the first housing, wherein the electronic circuitry is configured to at least one of sense electrical signals of a patient or deliver electrical stimulation therapy to the patient via the first housing ([0027]); a device electrode 22 that comprises at least a portion of the first housing or is electrically coupled to the first housing (fig. 3); and a second housing 146 enclosing the subassembly and the device electrode, the second housing comprising a removable portion ([0043]) and a lead connector configured to connect to a proximal end of an implantable medical lead 100 ([0031]), the lead connector comprising first and second connector contacts A (see figure below), wherein the removable portion, when present, covers the device electrode thereby insulating the device electrode from at least one of a fluid or tissue at a target site in a patient (fig. 4), and wherein the removable portion, when removed, exposes the device electrode thereby enabling conduction between the device electrode and the at least one of the fluid or the tissue at the target site in the patient (fig. 5).  

    PNG
    media_image1.png
    413
    561
    media_image1.png
    Greyscale


Schmidt et al. does not expressly disclose a feedthrough that extends through a distal end of the first housing, the feedthrough being electrically conductive; the electronic circuitry electrically coupled to the feedthrough.  Chin et al. teaches it is well known in the art to utilize feedthroughs to conduct electrical signals through the housing of a similar subassembly, where the housing contains circuits 132 for sensing and delivering electrical stimulation circuitry, and need to transmit this information to electrodes 104, 106 outside of the housing via feedthroughs 130, 131 (fig. 1b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmidt et al. to include similar feedthroughs as taught by Chin et al. in order to provide a pathway that effectively transmits information between the electronic circuitry housed within the subassembly and the electrodes located external to the sealed housing of the subassembly.  

Allowable Subject Matter
Claims 1-10, 21-26 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792